In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0649V
                                          UNPUBLISHED


    LACEY CUPP,                                                 Chief Special Master Corcoran

                         Petitioner,                            Filed: December 7, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Wei Kit Tai, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On May 27, 2020, Lacey Cupp filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine that was administered
on October 15, 2018. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

      On August 30, 2021, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for SIRVA. On December 6, 2021, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded $145,847.93
(comprised of $140,000.00 in pain and suffering and $5,847.93 in past unreimbursable
expenses). Proffer at 1-2. In the Proffer, Respondent represented that Petitioner agrees

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
with the proffered award. Id. at 2. Based on the record as a whole, I find that Petitioner
is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $$145,847.93 (comprised of $140,000.00 in pain and suffering and
$5,847.93 in unreimbursed expenses) in the form of a check payable to Petitioner.
This amount represents compensation for all damages that would be available under
Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS


 LACEY CUPP,                   )
                               )
           Petitioner,         )
 v.                            )                    No. 20-649V
                               )                    Chief Special Master Corcoran
 SECRETARY OF HEALTH AND HUMAN )                    ECF
 SERVICES,                     )
                               )
           Respondent.         )
                               )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

      On May 27, 2020, Lacey Cupp (“petitioner”) filed a petition for compensation under the

National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act” or

“Act”), alleging that she suffered a shoulder injury related to vaccine administration (“SIRVA”),

as defined in the Vaccine Injury Table, following administration of flu vaccine on October 15,

2018. Petition at 1.

      On August 30, 2021, the Secretary of Health and Human Services (“respondent”) filed a

Vaccine Rule 4(c) Report indicating that this case is appropriate for compensation under the

terms of the Act for a shoulder injury related to vaccine administration (“SIRVA”) Table injury.

ECF No. 33. Later that day, the Chief Special Master issued a Ruling on Entitlement finding

petitioner entitled to compensation. ECF No. 34.

I.     Compensation for Vaccine Injury-Related Items

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $140,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4).
       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to his vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $5,847.93. See 42 U.S.C. § 300aa-

15(a)(1)(B).

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following1: a lump sum payment of $145,847.93, in the form of

a check payable to petitioner.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Andrea Carrier:                               $145,847.93

                                                      Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      HEATHER L. PEARLMAN
                                                      Deputy Director
                                                      Torts Branch, Civil Division


1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
                              ALEXIS B. BABCOCK
                              Assistant Director
                              Torts Branch, Civil Division

                              s/ Wei Kit (Ricky) Tai
                              WEI KIT (RICKY) TAI
                              Trial Attorney
                              Torts Branch, Civil Division
                              U.S. Department of Justice
                              P.O. Box 146
                              Ben Franklin Station
                              Washington, D.C. 20044-0146
                              Direct dial: (202) 598-7705
                              Wei.Tai@usdoj.gov

Dated: December 6, 2021




                          3